AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 1



                                     UNITED STATES DISTRICT COURT
                                                         Western District of Arkansas
        UNITED STATES OF AMERICA
                                                                          Judgment in a Criminal Case
                             v.                                           (For Revocation of Probation or Supervised Release)


                                                                          Case No.         6:09CR60026-001
              CARL DEAN WALKER
                                                                          USM No.          09497-010
                                                                                                  Matthew Hill, FPD
                                                                                                   Defendant’s Attorney
THE DEFENDANT:
    admitted guilt to violation of conditions           as listed below                   of the term of supervision.
    was found in violation of condition(s) count(s)                                   after denial of guilt.
The defendant is adjudicated guilty of these violations:

Violation Number             Nature of Violation                                                               Violation Ended

One                          Failure to Notify of Change in Residence                                          May 15, 2018
Two                          New Law Violation                                                                 June 12, 2018
Three                        Failure to Submit a Truthful Report                                               June 05, 2018
Four                         Failure to Report to the Probation Officer as Directed                            July 05, 2018


       The defendant is sentenced as provided in pages 2 through              2       of this judgment. The sentence is imposed pursuant to
the Sentencing Reform Act of 1984.
    The defendant has not violated condition(s)                              and is discharged as to such violation(s) condition.

          It is ordered that the defendant must notify the United States attorney for this district within 30 days of any
change of name, residence, or mailing address until all fines, restitution, costs, and special assessments imposed by this judgment are
fully paid. If ordered to pay restitution, the defendant must notify the court and United States attorney of material changes in
economic circumstances.

Last Four Digits of Defendant’s Soc. Sec.              4403                                          June 25, 2019
No.:                                                                                          Date of Imposition of Judgment
Defendant’s Year of Birth:    1988
                                                                                                /s/ Susan O. Hickey
City and State of Defendant’s Residence:                                                            Signature of Judge
                    Ward, Arkansas
                                                                             Honorable Susan O. Hickey, Chief U.S. District Judge
                                                                                                 Name and Title of Judge


                                                                                                    June 26, 2019
                                                                                                           Date
AO 245D (Rev. 11/16)   Judgment in a Criminal Case for Revocations
                       Sheet 2— Imprisonment

                                                                                                  Judgment — Page   2       of   2
DEFENDANT:                CARL DEAN WALKER
CASE NUMBER:              6:09CR60026-001

                                                              IMPRISONMENT

        The defendant is hereby committed to the custody of the Federal Bureau of Prisons to be imprisoned for a total
term of :
          Ten (10) months imprisonment, with credit for time served in federal custody. No supervision to follow.




        The court makes the following recommendations to the Bureau of Prisons:
        The Court recommends the defendant be housed at FCI Texarkana.




        The defendant is remanded to the custody of the United States Marshal.

        The defendant shall surrender to the United States Marshal for this district:
              at                                      a.m.           p.m.       on                                      .
              as notified by the United States Marshal.

        The defendant shall surrender for service of sentence at the institution designated by the Bureau of Prisons:
              before 2 p.m. on                                              .
              as notified by the United States Marshal.
              as notified by the Probation or Pretrial Services Office.

                                                                     RETURN

I have executed this judgment as follows:




        Defendant delivered on                                                         to

at                                                  with a certified copy of this judgment.




                                                                                               UNITED STATES MARSHAL


                                                                            By
                                                                                            DEPUTY UNITED STATES MARSHAL
